Citation Nr: 0314169	
Decision Date: 06/27/03    Archive Date: 07/03/03

DOCKET NO.  00-11 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent 
for chronic left heel inversion.

2. Entitlement to an increased rating for compound fracture 
of the left femur with osteoarthritis of the left knee, 
currently evaluated as 10 percent disabling. 

3. Entitlement to an increased (compensable) rating for 
compound fracture of the left tibia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to November 
1976.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO) which granted service connection for 
chronic left heel inversion and assigned a 10 percent rating 
effective March 23, 1999.  The decision also denied a rating 
in excess of 10 percent for compound fracture of the left 
femur with osteoarthritis of the left knee and a compensable 
rating for compound fracture of the left tibia.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.   

2.  The veteran's left heel inversion is manifested by 
limitation of motion and additional functional impairment due 
to pain amounting to "marked" left ankle disability.  

3.  The veteran's current left femur disability is manifested 
primarily by degenerative joint disease causing loss of range 
of motion of the left knee, and pain.  There is no malunion 
of the femur. 

4.  The veteran's left tibia disability is manifested by 
pain, and slight limitation of motion of the left ankle and 
left knee, and results in slight impairment.  There is no 
malunion or nonunion.  




CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 20 percent for 
left heel inversion have been met during the appeal period.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321, 
Part 4, including § 4.71a, Diagnostic Code 5284.  (2002).   

2.  The criteria for an evaluation greater than 10 percent 
for a compound fracture of the left femur with osteoarthritis 
of the left knee have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.59 
4.71a Diagnostic Codes 5003, 5010, 5260, 5261 (2002).  

3.  The criteria for a 10 percent evaluation, but no higher, 
for the residuals of a fractured left tibia have been met.  
38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 
4.71a, Diagnostic Code 5262 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West 2002); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a) (West 2002).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107 (West 2002).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claims and finds that no 
further development is necessary as to these issues.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that the veteran has been informed via a statement of 
the case and subsequent supplemental statements of the case 
of the evidence necessary to substantiate his claims.  The RO 
has secured medical records and the veteran has been examined 
in conjunction with these claims.  The veteran was 
specifically advised of which evidence, if any, should be 
obtained by the claimant and which evidence, if any, would be 
retrieved by the Secretary in an April 2001 letter from the 
RO.  No further assistance in this regard appears to be 
warranted.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  


The Board notes that the VCAA notification letter sent to the 
veteran in April 2001 essentially complied with the recent 
holding of Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir., May 1, 2003).  That case held that 38 C.F.R. § 
19.9(a)(2)(ii) is invalid to the extent it provides a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter sent by the Board because it is contrary 
to 38 U.S.C.A. § 5103(b), which provides a claimant one year 
to submit evidence.  In this case, the VCAA notification 
letter was sent to the veteran by the RO and not the Board.  
The RO's duty to notify, pursuant to 38 C.F.R. § 3.159(b), 
was not invalidated by the recent Federal Circuit decision.  
Moreover, even though the letter did request a response 
within 60 days, it also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b).  Since 
that one-year time period has now expired, it is clear that 
the claimant has nothing further to submit, and adjudication 
of his claim can proceed.

The Board concludes that the duties to assist and to notify 
the veteran have been fulfilled, and there is no indication 
that there are additional documents that have not been 
obtained and would be pertinent to the present claims.  The 
appellant and his accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claims.   

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claims.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claims and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West 2002).  No 
further development is required in order to comply with VA's 
duty to assist.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition. It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

The veteran is appealing the original assignment of a 10 
percent disability evaluation following an award of service 
connection for left heel inversion.  As such, the severity of 
the disability at issue is to be considered during the entire 
period from the initial assignment of a disability rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119, 
125-126 (1999).  

The Evidence

In March 1977, service connection was granted for residuals 
of a fracture of the left femur rated as 10 percent disabling 
under D.C. 5255, and for residuals of a left tibia fracture, 
rated as noncompensable under DC 5262.  This was based on 
service medical records which showed the veteran was in a 
motorcycle accident and sustained injuries to his legs, and a 
VA examination of February 1977, which showed flexion of the 
left knee to 110 degrees.  On VA examination in September 
1982, motion of the left knee was to 115 degrees, and motion 
of the left hip was to 110 degrees.  The above noted ratings 
were confirmed and continued in December 1982.  When examined 
by VA in November 1985, motion of the left knee was to 125 
degrees and the left tibia fracture was noted to be 
asymptomatic.  In December 1985, the left femur disability 
was decreased to noncompensable, and the left tibia 
disability was confirmed and continued as noncompensable.  In 
December 1986, the RO restored the veteran's 10 percent 
evaluation for his left femur disability after a VA 
examination in August 1986 showed flexion to be lacking 10-15 
degrees as well as crepitance and atrophy.  

On VA examination in May 1999, the examiner noted that the 
veteran had left heel inversion of approximately 10 degrees 
constant and left dorsiflexion to 15 degrees.  Plantar 
flexion was limited to 5 degrees with crackling on ranges of 
motion.  The veteran complained of leg pain.  Motion of the 
left knee was from 0 to 120 degrees.  There was pain on 
flexion with crackling.  He had a scar on the left lateral 
lower thigh that was 2 cm., and was pale and flat.  There was 
also a scar on the left medial portion of the knee that was 
1.5 cm, and depressed.  The left calf appeared to be 
atrophied with a 1.5 cm. difference when compared with the 
right.  X-rays of the ankles were normal, and X-rays of the 
left knee showed a healing fracture of the proximal tibia.  

In July 1999, the RO granted service connection for a chronic 
left heel inversion, and assigned a 10 percent evaluation 
from March 1999.  

The veteran was examined by VA in January 2000.  He reported 
that he used a cane most of the time to take pressure off his 
left knee.  He stated that he had left knee and left ankle 
pain, and that his left ankle cracks and pops as well as 
swells.  Examination of the left knee showed extension to 
minus 10 degrees and flexion to 80 degrees, and tenderness 
with palpation over the medial epicondyle.  There was 
crepitation with motion.  The left ankle showed thickening of 
the joint.  Flexion was to 10 degrees; inversion was to 8 
degrees; and eversion was to 2 degrees.  It was reported by 
the examiner that X-rays of the left knee were noted to show 
evidence of osteoarthritis of the left knee.  The pertinent 
diagnoses were: status post compound fracture of the left 
femur; osteoarthritis of the left knee, secondary to injury; 
and decreased motion of the left ankle with abnormal leg 
length and abnormal positioning of the foot. 

The veteran was examined at the VA on June 25, 2001, where he 
complained about fatigue and loss of endurance when walking 
more then 300 feet, increased stiffness and soreness in both 
legs, involving the feet, ankles, and knees.  He reported 
that symptoms of flare-up occurred during weather changes of 
cold weather or when walking greater than 400 ft, or standing 
greater than one hour.  Upon physical examination of the left 
foot, range of motion of the left subtalar joint was 5 
degrees of eversion and 15 degrees of inversion.  
Dorsiflexion strength on the left was 4/5, inversion strength 
was 5/5, and eversion strength was 5/5.  The subtalar joint 
indicated no pain on range of motion.  Dorsiflexion of the 
left ankle was 5 degrees, and plantar flexion was 40 degrees. 
The VA examiner opined that the veteran's restriction of the 
left subtalar joint, would be considered a moderate injury.  

The knees were reported to be generally stiff with activity 
and when first getting up to walk.  The veteran had no 
symptoms of the left knee giving out, nor did have specific 
complaints referable to the left thigh.  Upon physical 
examination, the veteran's circumferential measurements of 
the lower extremities indicated the right thigh measuring at 
53 cm. and the left 50 cm.  Both knees were equal to 42 cm.  
Range of motion for left knee was extension of 0 degrees, and 
flexion to 115 degrees.  There was mild bilateral 
patellofemoral crepitus.  There was no varus or valgus 
laxity, and no anterior or posterior laxity.  There was 
negative anterior Drawer's sign, negative posterior Drawer's 
sign, and negative Lachman's test bilaterally.  There was 
also no joint effusion in the left knee.  No localized areas 
of tenderness were found about the knees on examination, or 
on the left femur.  X-rays of left knee showed very mild 
degenerative joint disease.  X-rays of the left femur showed 
old healed fracture deformity, with no soft tissue swelling, 
or radiopaque foreign body.   X-rays of left ankle were 
normal, and left knee showed mild degenerative changes. The 
VA examiner after reviewing the veteran's X-rays of the left 
tibia, where there was non anatomic alignment on the X-ray, 
however the VA examiner did not consider this a malunion.  
The offset noted on the lateral view demonstrated good 
alignment quite compatible with function and the VA examiner 
did not term this condition a malunion.  

Left Heel Inversion

The veteran's left heel inversion is rated by analogy to foot 
injuries under 38 C.F.R. § 4.71a, Diagnostic Code 5248, as 10 
percent disabling.  A 10 percent disability evaluation is 
assigned for moderate foot injuries.  A 20 percent evaluation 
is warranted for moderately severe foot injuries.  A 30 
percent evaluation is assigned for severe foot injuries.  A 
notation under Diagnostic Code 5824 provides for a 40 percent 
evaluation when there is actual loss of use of the foot.  

Diagnostic Code 5271 for limitation of motion of the ankle 
provides a 10 percent rating if the limitation is moderate, 
and a maximum 20 percent rating if the limitation is marked.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.  The normal range of 
motion of the ankle is 20 degrees of dorsiflexion and 45 
degrees of plantar flexion. 38 C.F.R. § 4.71, Plate II. 

The evidence of record, when reviewed in its totality 
reasonably demonstrates that there is limitation of motion 
and functional impairment associated with the left ankle to 
such extent as to support a finding of "marked" disability.  
Although the VA examiner in June 2001 found the range of 
motion of the left ankle was to 5 degrees on dorsiflexion and 
to 40 degrees plantar flexion, it was noted that plantar 
flexion was to 5 degrees and dorsiflexion was to 15 degrees 
on a previous VA examination in May 1999.  The veteran has 
had complaints of pain, and crackling was noted in May 1999.  
Further, on VA examination in January 2000, the left ankle 
was noted to be painful with cracking, popping and swelling.  
The Board finds, therefore, that the left ankle disability 
more nearly approximates that of "marked" disability than it 
does "moderate" disability; and that the criteria for a 20 
percent rating in accordance with Diagnostic Code 5271 have 
been met. See also 38 C.F.R. § 4.7.

In order to assign an evaluation above 20 percent for the 
ankle disability, ankylosis of the ankle would have to be 
shown.  See 38 C.F.R. § 4.71a, Diagnostic Code 5270.  For a 
30 percent evaluation, it must be shown that plantar flexion 
is between 30 and 40 degrees, or that dorsiflexion is between 
zero and 10 degrees.  A 40 percent rating requires plantar 
flexion at more than 40 degrees, or dorsiflexion at more than 
10 degrees, or with abduction, adduction, inversion or 
eversion deformity.  Id.  There is no finding that the 
veteran's ankle is ankylosed.

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's left 
foot disability and its effects on the veteran's earning 
capacity and ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.41.  The Board has also considered the severity of 
the veteran's left foot disability during the entire period 
from the initial assignment of a 10 percent rating to the 
present time. See Fenderson.   

Fracture of the Left Femur and Residuals of a Fracture of the 
Left Tibia

Under Diagnostic Code 5255, a 10 percent rating is assigned 
for impairment of the femur with malunion and slight knee or 
hip disability.  A 20 percent rating is assigned when there 
is malunion of the femur with moderate knee or hip 
disability. A 30 percent evaluation is in order when there is 
malunion of the femur with marked knee or hip disability.  38 
C.F.R Part 4, DC 5255 (2002).   Higher ratings are available 
only if there is a false joint or nonunion.  

The Board notes that recent examination shows no malunion of 
the femur.  Therefore, an increased 20 percent rating is not 
warranted as moderate hip disability has not been shown.  As 
no examiner has stated that the veteran has moderate 
impairment of function of the left hip due to osteoarthritis, 
an increased rating to 20 percent is not warranted under 
Diagnostic Code 5255.

Additional provisions which are potentially applicable to the 
veteran's left hip include Diagnostic Codes 5250, 5251, 5252, 
5253, and 5254.  Diagnostic Code 5250 relates to ankylosis of 
the hip and Diagnostic Code 5254 requires a flail joint of 
the hip.  There is no medical evidence of ankylosis or flail 
joint of the hip. The veteran is not entitled to a higher 
rating under Diagnostic Codes 5251 to 5253, as the requisite 
limitation of motion of the thigh has not been shown.  38 
C.F.R. Part 4, DC 5250, 5251, 5252, 5253, 5254 (2002).  

The veteran's femur disability includes osteoarthritis of the 
left knee, and is currently rated under DC 5260.  The 
severity of a knee disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. § Part 4 (2002).  
These criteria are based on the average impairment of earning 
capacity, 38 U.S.C. § 1155 (West 2002), and utilize separate 
diagnostic codes to identify the various disabilities. 38 
C.F.R. Part 4 (2002).  Diagnostic Code 5010 contemplates 
ratings for traumatic arthritis, and provides that arthritic 
disabilities due to trauma will be rated under Diagnostic 
Code 5003 as degenerative arthritis.  Those provisions 
stipulate that arthritis established by X-ray findings will 
be rated on the basis of limitation of motion of the joints 
involved, in this case, for the knee, under Diagnostic Codes 
5260 and 5261.  

When the limitation of motion is noncompensable, a rating of 
10 percent for each major joint or group of minor joints is 
to be combined, and that limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is no limitation of motion, but only X-ray evidence of 
involvement of two or more major joints or minor joint 
groups, a 10 percent rating is assigned.  A 20 percent rating 
is also assigned where the above is present with occasional 
incapacitating exacerbations.  

Diagnostic Code 5257 evaluates slight knee impairment 
productive of recurrent subluxation or lateral instability as 
10 percent disabling; moderate knee impairment as 20 percent 
disabling; and severe knee impairment as 30 percent 
disabling.  

Limitation of leg flexion is evaluated as 10 percent 
disabling under Diagnostic Code 5260 when leg flexion is 
limited to 45 degrees; 20 percent disabling when leg flexion 
is limited to 30 degrees; and is evaluated as 30 percent 
disabling when leg flexion is limited to 15 degrees.  In 
addition, limitation of flexion to 60 degrees is required for 
a noncompensable evaluation to be assigned under these 
criteria.  Similarly, limitation of leg extension is 
evaluated as 10 percent disabling under Diagnostic Code 5261 
when leg extension is limited to 10 degrees; as 20 percent 
disabling when leg extension is limited to 15 degrees; is 
rated at 30 percent when extension is limited to 20 degrees; 
is evaluated as 40 percent disabling when extension is 
limited to 30 degrees; and is evaluated as 50 percent 
disabling when extension is limited to 45 degrees.  Where 
extension is limited to 5 degrees, a noncompensable 
evaluation may be assigned.

Slight knee or ankle disability resulting from impairment of 
the tibia or fibula is evaluated as 10 percent disabling 
under Diagnostic Code 5262.  Where there is malunion, a 
moderate knee or ankle disability is evaluated as 20 percent 
disabling; while a marked knee or ankle disability is 
evaluated as 30 percent disabling, and a disability 
productive of nonunion, with loose motion that requires a 
brace is evaluated as 40 percent disabling.  

Ankylosis of the knee with favorable angle in full extension, 
or in slight flexion between 0 degrees and 10 degrees, 
warrants a 30 percent rating. 38 C.F.R. § 4.71a including 
Diagnostic Code 5256 (2002).  

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint, warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258 
(2002).

After reviewing the evidence, the Board concludes that 
limitation of motion demonstrated in the veteran's left knee 
does not warrant a rating in excess of 10 percent, under 
either Diagnostic Code 5260 or 5261.  Motion of the left knee 
was shown on the most recent examination with flexion limited 
to 115 degrees and extension to 0 degrees.  There was mild 
crepitus.  There is no clinical evidence of limitation of 
motion manifested by flexion limited to 30 degrees or 
extension limited to 15 degrees which would warrant a 20 
percent rating under either Diagnostic Code 5260 or 5261, 
respectively.  While there is X-ray evidence of arthritis of 
the left knee, there is no evidence of involvement of 2 or 
more major or minor joints, which would warrant a 20 percent 
rating under Diagnostic Code 5003.  

There is no clinical evidence of ankylosis of the left knee 
which would warrant a rating in excess of 10 percent under 
Diagnostic Code 5256.  The veteran's left knee disability is 
not manifested by a dislocated, semilunar cartilage and a 20 
percent rating under Diagnostic Code 5258 is not for 
application in this case.  

The veteran's left tibia disability is rated under Diagnostic 
Code 5262.  A 10 percent rating will be assigned for 
impairment of the tibia and fibula with malunion and slight 
knee or ankle disability. A 20 percent rating will be 
assigned for malunion of the tibia and fibula with moderate 
knee or ankle disability. A 30 percent evaluation will be 
assigned for malunion of the tibia and fibula with marked 
knee or ankle disability. A 40 percent evaluation requires 
nonunion of the tibia and fibula when there is loose motion 
requiring a brace. 38 C.F.R. § 4.71a, Diagnostic Code 5262 
(2002). Where the minimum schedular evaluation requires 
residuals and the schedule does not provide a no-percent 
evaluation, a no- percent evaluation will be assigned when 
the required residuals are not shown. 38 C.F.R. § 4.31 
(2002).

The Board finds that while there is no malunion or nonunion 
shown, the record supports a finding of slight knee or ankle 
disability due to pain, crepitus and limitation of motion.  
Thus, the Board finds that a 10 percent rating is warranted.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board notes 
that there are no clinical findings of moderate impairment of 
the left knee resulting from impairment of the tibia which 
would warrant a 20 percent rating under Diagnostic Code 5262.  

Additional provisions which are potentially applicable to the 
veteran's left hip disability include Diagnostic Code 5275, 
shortening of the lower extremity. The veteran is not 
entitled to a higher rating under Diagnostic Code 5275, since 
while a 2 cm shortening was noted on the June 2001 VA 
examination at the right tibia fracture site, he does not 
manifest a 2-inch or 5.1-centimeter shortening of a lower 
extremity.  

Other Considerations

Consideration has also been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45, See DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995), as well as to 38 C.F.R. § 4.59 for the 
disabilities at issue here.  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. 
§ 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are related considerations. 38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint. 38 C.F.R. § 
4.59.

While the veteran has complaints of pain, the Board does not 
find that such pain has resulted in functional disability in 
excess of that contemplated in the evaluations already 
assigned.  The evidence of record does not document any 
objective findings that would support a finding of additional 
functional disability, not already contemplated in the 
ratings assigned.  

The Board also notes that a separate compensable rating may 
be assigned for the scars.  See Esteban v. Brown, 6 Vet. App. 
259 (1994).  For a separate rating for scars, the veteran 
would have to show that any scar was either poorly nourished, 
with repeated ulceration (38 C.F.R. Part 4, Diagnostic Code 
7803 (prior to August 30, 2002)), or tender and painful on 
objective demonstration (38 C.F.R. Part 4, Diagnostic Code 
7804 ( prior to August 30, 2002)), or that it caused a 
"limitation of function of the affected body part" (38 C.F.R. 
Part 4, Diagnostic Code 7805 (prior to August 30, 2002)).  
During the course of this appeal, the regulations for scars 
were revised.  In Karnas v. Derwinski, the United States 
Court of Veterans Appeals (the Court) held that where the law 
or regulation changes after a claim has been filed, but 
before the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
Under the new regulations a separate rating could be assigned 
if scars are 144 square inches in size, are superficial or 
unstable, or are superficial and painful.  38 C.F.R. Part 4, 
Diagnostic Codes 7802, 7803, 7804 (effective August 30, 
2002).  

The scars were noted on VA examination in June 2001 to be 
healed puncture scar of the left distal femur medially and 
laterally and healed bilateral scars over the anterior 
aspects of both proximal tibia.  It was noted that each 
measured 8 cm. and were nontender.  They were reported to be 
depressed with no evidence of underlying muscle loss.  Thus, 
the Board concludes that since there is no evidence of any 
findings pertinent to the scars, including pain, area 
covered, tenderness, unstableness, ulceration or a limitation 
of function, a separate rating for scarring is not warranted.   

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2002), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2002).

The Board finds that the veteran's disabilities do not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disabilities subjects him to 
frequent periods of hospitalization or that any interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned ratings, as deemed appropriate 
by the Board.  It is noted that the veteran is currently 
employed in a supervisory capacity, and the record does not 
show that he has been hospitalized frequently due to the 
disabilities at issue here.  Thus, as is apparent from the 
foregoing discussion, it cannot be said that the schedular 
rating criteria are inadequate in this instance. 
 





ORDER

An initial rating of 20 percent for chronic left heel 
inversion is granted, subject to controlling regulations 
governing the payment of monetary benefits.  

An increased evaluation beyond 10 percent for a compound 
fracture of the left femur with osteoarthritis of the left 
knee is denied.  

An increased evaluation for a compound fracture of the left 
tibia to 10 percent is granted, subject to controlling 
regulations governing the payment of monetary benefits.   



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

